2022 IL App (1st) 210984
                                             No. 1-21-0984
                                                                                    FIRST DIVISION
                                                                                        July 18, 2022

     ______________________________________________________________________________


                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
     ______________________________________________________________________________
     NANCY CLANTON, as Independent Administrator of the )             Appeal from the
     Estate of Laurel J. Jansen, Deceased,              )             Circuit Court of
                                                        )             Cook County.
              Plaintiff-Appellee,                       )
                                                        )
          v.                                            )
                                                        )             No. 2020 L 006460
     OAKBROOK HEALTHCARE CENTRE, LTD., an               )
     Illinois Corporation, d/b/a Oak Brook Care;        )
     LANCASTER, LTD., an Illinois Corporation; and MAY  )
     FLOR ANDORA,                                       )             Honorable
                                                        )             Patricia O. Sheahan,
              Defendants-Appellants.                    )             Judge, presiding.



           JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
           Presiding Justice Hyman and Justice Walker concurred in the judgment and opinion.

                                               OPINION

¶1        Plaintiff Nancy Clanton, as administrator for the estate of decedent Laurel Jansen, filed an

       eight-count complaint against defendants Oakbrook Healthcare Centre, Ltd., d/b/a Oak Brook

       Care (Oakbrook); Lancaster, Ltd. (Lancaster), and May Flor Andora, RN, alleging defendants’

       negligence while decedent was a resident of a skilled nursing facility. Defendants subsequently

       moved to compel mediation or arbitration with respect to the counts against Oakbrook and
     No. 1-21-0984

        Andora, premised on the Nursing Home Care Act (210 ILCS 45/1-101 et seq. (West 2018))

        (count I) and the Survival Act (755 ILCS 5/27-6 (West 2018)) (counts II, VI, and VIII).

        Defendants relied on the arbitration provision of the “Contract Between Resident and Facility,”

        executed by Debbie Kotalik, a daughter of decedent who purportedly was the holder of

        decedent’s healthcare power of attorney. Defendants moved to stay the remaining counts of

        the complaint, which consisted of counts under the Wrongful Death Act (740 ILCS 180/0.01

        et seq.(West 2018)) against Oakbrook and Andora (counts III and VII), as well as the counts

        against the remaining defendant, Lancaster, under the Survival Act and Wrongful Death Act

        (counts IV and V). The circuit court denied defendants’ motion in its entirety, finding that the

        contract provision regarding arbitration was substantively unconscionable.

¶2         On appeal, defendants argue that the trial court erred in finding the contract was

        unconscionable and that even if a portion of the contract was unenforceable, it was severable

        from the arbitration agreement. Plaintiff argues that defendants waived the ability to rely on

        the contract, the circuit court correctly found the arbitration provision was substantively

        unconscionable, and that the arbitration provision is otherwise unenforceable on a number of

        other grounds. Among these, plaintiff contends for the first time on appeal that since the

        contract stated that it terminated “immediately upon the resident’s death,” the arbitration

        agreement therein also terminated and was ineffective after decedent’s death.

¶3         For the following reasons, we conclude that although defendants’ litigation conduct did not

        waive its right to invoke the arbitration provision, the agreement was no longer enforceable,

        given the contract’s explicit language that it terminated upon decedent’s death. For that reason,

        we affirm the trial court’s denial of defendants’ motion to compel arbitration with respect to

        the Nursing Home Care Act count against Oakbrook (count I) as well as the negligence-based


                                                    -2-
     No. 1-21-0984

        Survival Act counts against Oakbrook and Andora (counts II, VI and VIII). As defendants have

        no right to compel arbitration, we also affirm the denial of their request to stay the Wrongful

        Death Act counts against Oakbrook and Andora (counts III and VII) pending arbitration. As

        defendants raise no argument regarding the trial court’s denial of defendants’ separate request

        to stay the two remaining counts against Lancaster (counts IV and V), we also affirm that

        portion of the trial court’s order.

¶4                                            I. BACKGROUND

¶5          Plaintiff Clanton is decedent’s daughter. The underlying lawsuit arises out of decedent’s

        stay at a skilled nursing facility allegedly owned and operated by defendants Oakbrook and

        Lancaster. Defendant Andora was allegedly employed as a nurse at the facility and was

        allegedly “in charge of” decedent’s care and treatment.

¶6          According to plaintiff’s complaint, decedent, who was born in 1931, resided at the facility

        from “approximately July 19, 2019 through September 17, 2019 exclusive of intermittent

        hospitalizations.” Decedent allegedly had a number of unwitnessed falls in August 2019, after

        which her condition deteriorated, and she was hospitalized. Decedent died on September 30,

        2019.

¶7          Plaintiff filed the complaint on June 16, 2020. Plaintiff pleaded four counts against

        Oakbrook. Count I pleaded a violation of the Nursing Home Care Act (210 ILCS 45/1-101

        (West 2018)). Count II asserted a negligence claim under the Survival Act, under which

        “actions to recover damages for an injury to the person” survive that person’s death. 755 ILCS

        5/27-6 (West 2018)). Count III asserted a negligence claim under the Wrongful Death Act (740

        ILCS 180/1 et seq. (West 2018). Count VIII asserted a “res ipsa loquitur” negligence claim

        against Oakbrook, which also specified that it was brought under the Survival Act. In addition

                                                   -3-
       No. 1-21-0984

           to these four counts against Oakbrook, the complaint also included Survival Act and Wrongful

           Death counts against both Lancaster (counts IV and V) and Andora (counts VI and VII).

¶8             Defendants’ counsel filed an appearance on September 24, 2020, and moved for extension

           of time to answer. 1 Plaintiff served discovery requests, including requests for documents, on

           October 13, 2020. On October 15, 2020, the court entered a Case Management Order that

           required Rule 213 interrogatories and Rule 214 document requests to be issued by December

           16, 2020, and for such discovery to be completed by April 16, 2021.

¶9             Defendants filed their answer and affirmative defenses on November 17, 2020. Defendants

           subsequently issued interrogatories and document requests to plaintiff. The record reflects that

           on May 10, 2021, Oakbrook served its answers to plaintiff’s interrogatories and produced

           documents.

¶ 10           On May 20, 2021, defendants’ counsel produced additional documents to plaintiff’s

           counsel, including the “Contract Between Resident and Facility” (the contract), whose

           provisions are at issue in this appeal. Defense counsel provided a letter with the production

           stating that the contract was provided to defense counsel by Oakbrook two days earlier.

           However, defense counsel did not include an affidavit from any Oakbrook manager or

           representative, explaining how the contract was found or why it was not located earlier.

           Defense counsel’s letter informed plaintiff’s counsel that the contract contained an “arbitration

           agreement” and that defendants planned to “file a motion to enforce the arbitration agreement.”




               1
                 The same law firm represented Oakbrook, Lancaster, and Andora in the circuit court and represents
       all three defendants in this appeal.

                                                          -4-
       No. 1-21-0984

¶ 11                                             A. The Contract

¶ 12           The contract reflects that it was entered into by the decedent as “Resident” and Oak Brook

           Healthcare & Rehabilitation Centre, Ltd. as the “Facility.” The signature block for the contract

           reflects that it was signed by Paula Park, as “Facility Representative” on August 9, 2019. The

           contract was signed on behalf of decedent by “Debbie Kotalik (POA).” According to plaintiff’s

           submissions, in 2009 decedent executed a statutory short form healthcare power of attorney

           (POA) appointing Kotalik. 2

¶ 13           The terms of the contract are set forth in a number of sections. Of particular relevance to

           this appeal, section “E” of the contract states as follows:

                   “E. Dispute Resolution/Punitive Damages

                   1. Civil Disputes Subject To This Paragraph. Resident and Facility agree that all civil

               claims arising in any way out of this Agreement, other than claims by Facility to collect

               unpaid bills for services rendered, or to involuntarily discharge Resident, shall be resolved

               exclusively through mandatory mediation, and, if such mediation does not resolve the

               dispute, through binding arbitration using the commercial mediation and arbitration rules

               and procedures of JAMS/Endispute in its Chicago, Illinois office.

                   2. Punitive/Treble Damages Waived. Resident and Facility also agree that both

               Resident and Facility shall seek only actual damages in any such mediation or arbitration,

               and that neither of them will pursue any claim for punitive damages, treble damages or any




               2
                In the trial court, plaintiff submitted a copy of the healthcare POA in response to defendants’
       motion to compel arbitration, but defendants did not submit any affidavit from Kotalik attesting that the
       healthcare POA was authentic or that she had executed the contract as the holder of decedent’s healthcare
       POA. In any event, the authenticity of the healthcare POA need not be resolved to decide this appeal.

                                                         -5-
       No. 1-21-0984

             other type of damages the purpose of which are to punish one party in an amount greater

             than the actual damages caused by the other party.”

          Section “F” of the contract sets forth circumstances that terminate the contract. Among these,

          it specifies that “If the resident is compelled by a change in physical or mental health to leave

          the facility, this Contract shall terminate on 7 days’ notice or immediately upon the resident’s

          death.”

¶ 14                                       B. Defendants’ Motion

¶ 15         On May 28, 2021 (eight days after the contract was produced), defendants filed a “Motion

          to Compel Mediation and/or Arbitration And Dismiss with Prejudice Counts I, II, VI, and VIII

          and to Stay Prosecution of Plaintiff’s Wrongful Death Claims.” Defendants argued that the

          contract required mediation or arbitration of the complaint’s counts against Oakbrook and

          Andora, with the exception of the Wrongful Death Act claims. Defendants acknowledged that,

          pursuant to our supreme court’s decision in Carter v. SSC Odin Operating Co., 2012 IL

          113204, the contract’s arbitration provision did not apply to Wrongful Death Act claims, as

          such claims are brought on behalf of the decedent’s relatives and not for the benefit of the

          decedent’s estate. Defendants argued that the Wrongful Death Act counts against Oakbrook

          and Andora should be stayed pending mediation or arbitration of the other claims.

¶ 16         Defendants’ motion separately sought to stay the two counts against Lancaster (counts IV

          and V), maintaining that discovery would show that Lancaster “did not own, operate, or

          manage” the facility. Defendants averred that once “appropriate discovery” had been

          completed, Lancaster “intends to address such non-involvement and seek dismissal of Counts

          IV and V.” Defendants further argued that since Lancaster’s “non-involvement may be




                                                      -6-
       No. 1-21-0984

          addressed at mediation and/or arbitration” a stay of the counts against Lancaster would

          promote judicial economy.

¶ 17         The motion thus included two separate stay requests with respect to different defendants

          and on different grounds. First, defendants requested a stay of the Wrongful Death Act counts

          against Oakbrook and Andora (counts III and VII) on the basis that the other claims against

          those two parties should be mediated or arbitrated. Second, defendants separately requested a

          stay of both counts asserted against Lancaster (counts IV and V) on the basis that Lancaster

          had no involvement in the factual allegations underlying the complaint.

¶ 18         Elsewhere in the motion, defendants argued they had not waived their right to invoke the

          arbitration provision of the contract, since they had “not submitted any arbitrable issue to the

          Court for decision.” They asserted that the delay in filing the motion was not due to any lack

          of diligence, but was due to the recent production of the contract by Oakbrook to defense

          counsel.

¶ 19         In support of the motion to compel arbitration, defendants submitted the affidavit of Jina

          Lebert-Davies, an administrator of the facility. She averred that, when she learned of plaintiff’s

          lawsuit in August 2020, “the facility was in the midst of responding to the COVID crisis and

          my attention was focused on keeping the facility’s residents and employees safe and

          responding to the pandemic.” She stated that the contract was “inadvertently omitted from the

          documents originally provided to counsel” but was provided to counsel on May 17, 2021

          “immediately” after she located it.

¶ 20         Plaintiff’s response opposed the motion on several grounds. First, plaintiff urged that

          defendants had waived their right to arbitrate because they had “extensively participated” in

          the litigation for nearly one year. Plaintiff noted that defendants had answered the complaint,

                                                      -7-
       No. 1-21-0984

          “filed multiple sets of discovery,” and issued subpoenas. Plaintiff claimed that defendants

          “waited until after the Plaintiff had answered all written discovery to try to enforce the

          arbitration contract.”

¶ 21         Second, plaintiff argued that Kotalik lacked authority to execute an arbitration agreement

          on decedent’s behalf. Plaintiff asserted that decedent executed a POA for health care,

          appointing Kotalik, but that decedent separately appointed Clanton (plaintiff herein) as POA

          for property. As exhibits, plaintiff attached a copy of an “Illinois Statutory Short Form Power

          of Attorney for Health Care” appointing Kotalik and a copy of an Illinois Statutory Short Form

          Power of Attorney for Property” appointing Clanton, which reflected that the documents were

          both executed in January 2009. Plaintiff argued that the separate POAs indicated that decedent

          wished to divide responsibilities between her daughters, and that Kotalik’s authority to make

          healthcare decisions did not include “authority to bind [decedent] to an arbitration agreement.”

¶ 22         Plaintiff separately urged that the arbitration provision was procedurally unconscionable

          because Kotalik lacked bargaining power and “had no opportunity to participate in the

          agreement’s drafting.” Plaintiff also contended that the arbitration provision was substantively

          unconscionable because it sought to deprive residents of their statutory right to recover attorney

          fees for violations of the Nursing Home Care Act. See 210 ILCS 45/3-602 (West 2020).

¶ 23          In their reply, defendants maintained that they had not taken any actions inconsistent with

          an intent to arbitrate, that they had promptly produced the contract once it was discovered, and

          that they otherwise acted in good faith in responding to plaintiff’s discovery requests.

          Defendants otherwise argued that Kotalik had authority to execute the contract and that Kotalik

          was given the opportunity to ask questions about the contract before signing it. Defendants

          disputed that the arbitration provision sought to extinguish plaintiff’s ability to recover attorney


                                                       -8-
       No. 1-21-0984

          fees and costs under the Nursing Home Care Act. On this point, defendants noted that JAMS

          rules permit an arbitrator to “grant any remedy or relief allowed by the Parties’ Agreement or

          law” and that an award “may allocate attorneys’ fees and expenses *** if provided by the

          Parties’ Agreement or allowed by applicable law.”

¶ 24                            C. The Trial Court Denies Defendants’ Motion

¶ 25          On July 14, 2021, the trial court issued an order denying defendant’s motion. In explaining

          its reasoning, the court first rejected plaintiff’s contention that defendants waived the ability to

          seek arbitration or mediation. The court acknowledged that defendants had answered the

          complaint, served interrogatories, and responded to written discovery, yet it found those

          actions were not “inconsistent with defendants’ right to rely on the mediation and/or arbitration

          clause.” The court also noted that it was “sympathetic to the impact the Covid-19 pandemic

          had on nursing home facilities.” The court emphasized that, only two days after receiving the

          contract, defense counsel produced it and notified plaintiff of their intent to file the motion to

          compel arbitration.

¶ 26         The court also rejected the plaintiff’s argument that the arbitration provision was

          procedurally unconscionable. The court noted that the relevant language was “in the same font

          and size of the other clauses of the contract” and that its language was “clear and

          unambiguous.”

¶ 27         The court also found that Kotalik had the “opportunity to ask questions before signing the

          contract.”

¶ 28         The trial court nonetheless held that the arbitration provision was “unenforceable as

          substantively unconscionable.” Citing the Fifth District’s decision in Glass v. Burkett, 64 Ill.

          App. 3d 676, 683 (1978), the trial court found that “[b]y limiting plaintiff’s ability to recover

                                                       -9-
       No. 1-21-0984

          punitive damages, the provision effectively limits plaintiff’s ability to recover attorney’s fees.”

          The court found the arbitration provision was “an attempt to nullify the primary reason for the

          attorneys’ fees provision of the Illinois Nursing Home Care Act,” i.e., to “give residents

          incentive to bring claims to police nursing homes.” The court thus found the arbitration clause

          substantively unconscionable because it attempted to extinguish the statutory right to attorney

          fees.

¶ 29          The trial court proceeded to state that, “in its discretion,” it declined to sever the limitation

          on damages from the rest of the arbitration agreement. That is, the court held that “the

          offending provision renders the entirety of the mediation and/or arbitration clause

          unenforceable.” The court thus denied the motion to compel mediation or arbitration of any of

          counts I, II, VI, or VIII. The court also denied as moot the defendants’ request to stay any of

          the remaining counts.

¶ 30          On August 13, 2021, defendants filed a notice of interlocutory appeal from the denial of

          the motion.

¶ 31                                             II. ANALYSIS

¶ 32          On appeal, defendants raise two lines of argument to challenge the court’s denial of their

          motion to compel arbitration. First, they contend that the trial court erred in concluding that

          the contract’s language on punitive damages was substantively unconscionable as a bar against

          the recovery of attorney fees pursuant to the Nursing Home Care Act. That is, defendants claim

          that the language regarding “punitive damages” did not affect the statutory right to recover

          attorney fees, as they are distinct from punitive damages.

¶ 33          Defendants alternatively argue that, even assuming the limitation on damages was

          substantively unconscionable, the trial court erred in finding that it rendered the entire

                                                       - 10 -
       No. 1-21-0984

          arbitration provision unenforceable. That is, they argue that the court should have severed the

          purportedly offending limitation on damages but otherwise enforced the language compelling

          mediation or arbitration.

¶ 34         In response, plaintiff suggests a number of grounds upon which we should affirm the denial

          of the defendants’ motion, including grounds not discussed in the trial court’s order. First,

          plaintiff maintains the trial court correctly found the contract’s language on punitive damages

          was substantively unconscionable because it limited the right to recover statutory attorney fees.

¶ 35         Plaintiff otherwise argues that defendants’ participation in the litigation waived their right

          to rely on the arbitration provision. Plaintiff further contends that, apart from the damages

          limitation, the arbitration provision is otherwise substantively unconscionable because it is

          “one-sided” as to which claims are subject to arbitration. Plaintiff independently argues that

          we may affirm because (1) the arbitration clause was procedurally unconscionable, (2) Kotalik

          lacked authority to enter into the arbitration agreement, or (3) the arbitration agreement was

          unenforceable because the entire contract terminated upon the decedent’s death.

¶ 36         For the following reasons, we agree with defendants that their participation in litigation did

          not waive their right to move to compel the arbitration. However, we conclude that the

          arbitration provision was unenforceable, albeit for a different reason than that relied on by the

          trial court. Specifically, the contract unequivocally provided that it would terminate

          “immediately upon the resident’s death.” In turn, the entire contract, including the arbitration

          agreement, was no longer enforceable by the time this action was commenced. For that reason,

          we will affirm the denial of defendants’ request to compel arbitration with respect to counts I,

          II, VI, and VIII against Oakbrook and Andora, as well as the denial of the request to stay the

          Wrongful Death Act counts against those defendants (counts III and VII). Finally, as


                                                     - 11 -
       No. 1-21-0984

          defendants do not raise any argument with respect to the trial court’s denial of the request to

          stay the counts against Lancaster (counts IV and V), we affirm that portion of the order.

¶ 37                                      A. Appellate Jurisdiction

¶ 38         We note that we have jurisdiction pursuant to Illinois Supreme Court Rule 307(a)(1) (eff.

          Nov. 1, 2017), which permits a party to appeal from an interlocutory order of the circuit court

          “granting, modifying, refusing, dissolving, or refusing to dissolve or modify an injunction.”

          “An injunction is a judicial process requiring a party to do a particular thing or refrain from

          doing a particular thing.” Herns v. Symphony Jackson Square LLC, 2021 IL App (1st) 201064,

          ¶ 14 (citing In re A Minor, 127 Ill. 2d 247, 261 (1989)). “An order granting or denying a motion

          to compel arbitration is injunctive in nature and is appealable under Rule 307(a)(1).” Id.

¶ 39                                       B. Standard of Review

¶ 40         “A motion to compel arbitration is essentially a section 2-619(a)(9) motion to dismiss or

          stay an action in the trial court based on an affirmative matter, the exclusive remedy of

          arbitration. [Citation.]” Sturgill v. Santander Consumer USA, Inc., 2016 IL App (5th) 140380,

          ¶ 21. “Section 2-619(a)(9) allows for a dismissal where the claim is barred by an affirmative

          matter that avoids the legal effect of or defeats the claim. (735 ILCS 5/2-619(a)(9) (West

          2010)).” Id.

¶ 41         “In an appeal from the denial of a motion to compel arbitration without an evidentiary

          hearing, our review is de novo.” Id. ¶ 20 (citing Hollingshead v. A.G. Edwards & Sons, Inc.,

          396 Ill. App. 3d 1095, 1099 (2009)). This is consistent with the principle that issues of

          contractual interpretation, including with respect to arbitration provisions, are reviewed

          de novo. Fiala v. Bickford Senior Living Group, LLC, 2015 IL App (2d) 141160, ¶ 17 (“We

          review de novo the trial court’s decision on a motion to dismiss pursuant to section 2-619.

                                                     - 12 -
       No. 1-21-0984

          [Citation.] Likewise, the scope of [an] arbitration provision presents a question of contract

          interpretation, and this is also reviewed de novo.”); Coe v. BDO Seidman, L.L.P., 2015 IL App

          (1st) 142215, ¶ 12 (“An agreement to arbitrate is a matter of contract, and the interpretation of

          a contract is a question of law subject to de novo review.”). Thus, de novo review applies, to

          the extent the trial court’s conclusions involved issues of contract interpretation rather than

          findings of fact.

¶ 42          A different standard applies with respect to the trial court’s determination as to whether

          defendants waived their contractual right to arbitrate. “A number of decisions from the First

          District of this court have determined an abuse of discretion standard applies to a review of the

          circuit court’s decision regarding waiver of arbitration rights. [Citation.]” Bovay v. Sears,

          Roebuck & Co., 2013 IL App (1st) 120789, ¶ 24; see also Woods v. Patterson Law Firm, P.C.,

          381 Ill. App. 3d 989 (2008) (applying abuse of discretion review to whether defendants waived

          right to compel arbitration); Glazer’s Distributors of Illinois, Inc. v. NWS-Illinois, LLC, 376

          Ill. App. 3d 411, 423-24 (2007) (following First District precedent applying abuse of discretion

          standard). Application of deferential review stems from recognition that the circuit court must

          “ ‘engage in a factual inquiry to determine if a party’s actions constitute waiver.’ ” Glazer’s,

          376 Ill. App. 3d at 423 (quoting Schroeder Murchie Laya Associates, Ltd. v. 1000 West Lofts,

          LLC, 319 Ill. App. 3d 1089, 1093 (2001)).

¶ 43          In sum, “in interlocutory appeals of orders denying a motion to compel arbitration,

          questions of law are reviewed de novo, while any findings of fact are reviewed for an abuse of

          discretion in light of a proper understanding of the law.” Bovay, 2013 IL App (1st) 120879,

          ¶ 26. “An abuse of discretion occurs only when the ruling is arbitrary, fanciful, or

          unreasonable, or when no reasonable person would take the same view. [Citations.]” Id.


                                                      - 13 -
       No. 1-21-0984

¶ 44              C. Whether Defendants Waived the Right to Rely on the Arbitration Provision

¶ 45          Before addressing the parties’ arguments regarding the content of the contract, we first

          address plaintiff’s contention that defendants waived the right to invoke the arbitration clause

          because they did not move to compel arbitration until approximately 11 months after plaintiff’s

          complaint was filed. Plaintiff points out that defendants’ answer and affirmative defenses filed

          on November 2020 did not reference arbitration, and that in the ensuing months defendants

          issued subpoenas and served discovery requests. Plaintiff maintains that such actions were

          inconsistent with a right to arbitrate and indicated defendants’ abandonment of any such

          contractual right.

¶ 46          “While arbitration is a favored method of settling disputes in Illinois, a party may waive

          its contractual right to arbitration. [Citation.]” TSP-Hope, Inc. v. Home Innovators of Illinois,

          LLC, 382 Ill. App. 3d 1171, 1174 (2008). However, “Illinois courts are reluctant to find a party

          waived its contractual right to arbitration. [Citation.]” Id.

¶ 47          “Although disfavored, waiver will be found where ‘a party conducts itself in a manner

          inconsistent with the arbitration clause, thereby demonstrating an abandonment of that right.’ ”

          Koehler v. The Packer Group, Inc., 2016 IL App (1st) 142767, ¶ 22 (quoting Northeast Illinois

          Regional Commuter R.R. Corp. v. Chicago Union Co., 358 Ill. App. 3d 985, 996 (2005)). In

          deciding whether there was waiver, the “ ‘crucial inquiry’ ” is “ ‘whether the party has acted

          inconsistently with its right to arbitrate.’ ” Id. (quoting Glazer’s, 376 Ill. App. 3d at 42). “A

          party acts inconsistently with its right to arbitrate when it submits arbitrable issues to a court

          for decision. [Citation.]” TSP-Hope, Inc., 382 Ill. App. 3d at 1174. “[T]he operative distinction

          between judicial filings and actions that constitute a waiver of the right to compel arbitration

          and those that do not is whether, prior to seeking to compel arbitration, the party has placed


                                                       - 14 -
       No. 1-21-0984

           substantive issues before the court.” Watkins v. Mellen, 2016 IL App (3d) 140570, ¶ 15. First

           District precedent does not explicitly require prejudice to the other party to find waiver,

           although it may be considered. See Woods, 381 Ill. App. 3d at 994 (“Illinois courts also

           consider the delay in a party’s assertion of its right to arbitrate and any prejudice the delay

           caused the plaintiff. [Citation.]”) 3

¶ 48           Keeping in mind that the trial court’s determination is reviewed for an abuse of discretion

           (Glazer’s, 376 Ill. App. 3d at 424) here, we cannot say that the trial court abused its discretion

           in determining that defendants did not waive their right to rely on the arbitration provision.

           Although defendants answered the complaint and conducted some discovery, they did not

           “submit[ ] arbitrable issues to a court for decision. [Citation.]” TSP-Hope, Inc., 382 Ill. App.

           3d at 1223. Before filing the motion to compel arbitration, defendants did not ask the court to

           rule on any substantive issue. Cf. Midland Funding LLC v. Hilliker, 2016 IL App (5th) 160038,

           ¶ 29 (finding waiver where party “repeatedly sought a substantive judicial determination of a

           disputed issue and a judicial termination of the litigation”). Defendants’ actions were clearly

           responsive to the complaint and in compliance with the trial court’s case management order. It

           was not unreasonable for the trial court to conclude that such actions were not inconsistent

           with defendants’ reliance on the arbitration provision. Moreover, as the trial court noted, the

           record reflects that defendants promptly asserted their right to arbitrate after the discovery of

           the contract. The trial court apparently found that defendants had not abandoned the right to

           arbitrate but diligently pursued it once the contract was discovered.


               3
                We note that the United States Supreme Court recently held that federal courts cannot condition
       a waiver of the right to arbitrate on a showing of prejudice, as the Federal Arbitration Act (9 U.S.C. § 3
       (2018)) does not authorize federal courts to create an arbitration-specific procedural rule. Morgan v.
       Sundance, Inc., ___ U.S. ___, 142 S. Ct. 1708 (2022).


                                                         - 15 -
       No. 1-21-0984

¶ 49         We note plaintiff’s claims that she suffered prejudice because (1) plaintiff answered

          interrogatories, which are not contemplated by JAMS rules, and (2) defendants’ delay

          prevented a “speedy resolution” of the dispute. Plaintiff’s prejudice arguments do not convince

          us that the trial court was unreasonable in deciding that defendants’ conduct did not amount to

          waiver. We note that plaintiff does not articulate how she was prejudiced by responding to the

          interrogatories. Moreover, the interrogatories and plaintiff’s responses are not in the record on

          appeal, which limits our ability to evaluate the claim of prejudice.

¶ 50         We are also not convinced that the delay resulting from defendants’ motion, filed 11

          months after the complaint, is so prejudicial that it was unreasonable for the trial court not to

          find waiver. Our precedent indicates that the relevant inquiry is not simply the length of prior

          litigation or the number of prior filings by the party seeking arbitration, but whether that party

          put substantive issues before the trial court. See, e.g., Bishop v. We Care Hair Development

          Corp., 316 Ill. App. 3d 1182, 1192 (2000) (defendants’ two-year delay in seeking arbitration

          did not establish waiver where they “did not submit any substantive questions to the trial court

          for determination”).

¶ 51         In this case, the record reflects that defendants did not ask the court to make any

          determination on the merits before moving to compel arbitration. Further, their submissions

          reflect that the delay in filing the motion was due to Oakbrook’s inadvertent failure to discover

          the contract earlier. Once it was discovered, defendants promptly produced the contract and

          filed their motion. On this record, the trial court could reasonably find that defendants’ actions

          were not inconsistent with asserting a right to arbitration. We thus decline to find that the trial

          court erred in finding defendants had not waived their right to seek arbitration. Nevertheless,




                                                      - 16 -
       No. 1-21-0984

          as explained below, we proceed to conclude that the arbitration provision was ineffective after

          decedent’s death, by operation of the contract’s termination provision.

¶ 52             D. The Contract Expressly Terminated Upon Decedent’s Death, Rendering

                                  the Arbitration Provision Unenforceable

¶ 53         Although plaintiff asserts a number of arguments for why we should find the arbitration

          provision unenforceable, we only need discuss one of them to resolve this appeal. Specifically,

          we agree with plaintiff that section F of the contract—which provides that the contract shall

          terminate “immediately upon the resident’s death”—is dispositive. That is, the entire contract,

          including the arbitration agreement, terminated upon decedent’s death.

¶ 54         Plaintiff did not raise this argument in the trial court, yet that does not preclude us from

          considering it.

             “While an appellant who fails to raise an issue in the trial court waives that issue, an

             appellee may raise an issue on review that was not presented to the trial court in order to

             sustain the judgment, as long as the factual basis for the issue was before the trial court.

             [Citation.]” DOD Technologies v. Mesirow Insurance Services, Inc., 381 Ill. App. 3d 1042,

             1050 (2008).

        Further, “[w]e can affirm the trial court on any basis that appears in the record, regardless of

        whether the trial court relied upon such ground.” (Internal quotation marks omitted.) Cooney v.

        Magnabosco, 407 Ill. App. 3d 264, 268 (2011). We will thus consider the merits of this argument.

¶ 55         Plaintiff acknowledges that “the general rule is that a contract survives the death of a party,”

          subject to certain exceptions, such as contracts requiring performance from a particular person.

          Plaintiff does not argue that the instant contract is a personal performance contract but asserts



                                                      - 17 -
       No. 1-21-0984

          that “the contract did not survive [decedent’s] death because the parties agreed it terminated

          upon her death.” That is, defendants have “nothing to enforce because the arbitration clause

          ceased to exist” upon decedent’s death.

¶ 56         In response, defendants assert that plaintiff’s interpretation violates the principle that “all

          parts of a contract should be constructed harmoniously” to avoid conflicting provisions, and

          that there was “no intention for the entire contract to terminate” upon a resident’s death.

          According to defendant, the proper application of the termination provision is that “Oakbrook

          no longer has to provide services to [decedent], however, lawsuits arising from the care

          [decedent] received while at Oakbrook remain enforceable under the Oakbrook Contract.” We

          find that defendants’ position is undermined by the unambiguous and unequivocal language of

          the termination provision.

¶ 57         As both parties acknowledge, “[t]he general rule is that a contract survives the death of a

          party [citation] except *** when the contract requires the continued existence of a particular

          person or thing for its performance.” In re Estate of Bajonksi, 129 Ill. App. 3d 361, 366-67

          (1984). Regardless of the general rule, we must consider the effect of the clause that the

          contract shall terminate “immediately upon the resident’s death,” including whether it renders

          the arbitration provisions unenforceable after a resident’s death. We apply these well-settled

          principles of contract interpretation:

                 “In construing a contract, the primary objective is to give effect to the intention of the

             parties. [Citation.] The court will first look to the language of the contract itself to

             determine the parties’ intent, and the contract must be construed as a whole, viewing each

             provision in light of the other provisions. [Citation.] The parties’ intent is not determined

             by viewing a clause or provision in isolation, or in looking at detached portions of the


                                                     - 18 -
       No. 1-21-0984

             contract. [Citation.] If the words in the contract are clear and unambiguous, they must be

             given their plain, ordinary and popular meaning. [Citation.] A court will not interpret a

             contract in a manner that would nullify or render provisions meaningless, or in a way that

             is contrary to the plain and obvious meaning of the language used.” (Internal quotation

             marks omitted.) Insurance Benefit Group, Inc. v. Guarantee Trust Life Insurance Co., 2017

             IL App (1st) 162808, ¶ 38.

¶ 58         In this case, Section F. 1 stated “this Contract shall terminate on 7 days’ notice or

          immediately upon the resident’s death.” We find (and defendants do not dispute) that this

          language is clear and unambiguous. Thus, we must apply the provision’s plain meaning. That

          is, the entire contract terminated upon decedent’s death in 2019. In turn, we agree with plaintiff

          that there was no longer any enforceable arbitration agreement when the instant action

          commenced.

¶ 59         Defendants argue “it is clear that there is no intention for the entire contract to terminate

          upon death of a resident,” yet that is precisely what the plain language of the termination

          provision reflects. “The best indication of the parties’ intent is found in the plain and ordinary

          meaning of the language of the contract.” St. Paul Mercury Insurance v. Aargus Security

          Systems, Inc., 2013 IL App (1st) 120784, ¶ 59. The termination provision states, without

          limitation, that “This Contract” terminates upon a resident’s death. Thus, it indicates that the

          resident’s death applies to terminate all contractual provisions.

¶ 60         By urging that we should not read the termination provision so broadly, defendants

          essentially ask us to assume or read into the agreement limitations or exceptions that are simply

          not present. However, “[w]e will not ‘alter, change, or modify existing terms of a contract, or




                                                      - 19 -
       No. 1-21-0984

          add new terms or conditions to which the parties do not appear to have assented.’ ” Id. (quoting

          Thompson v. Gordon, 241 Ill. 2d 428, 449 (2011)).

¶ 61         Moreover, “ ‘there is a presumption against provisions that easily could have been included

          in a contract but were not.’ ” Id. (quoting Thompson, 241 Ill. 2d at 449). Here, the drafters of

          the contract could quite easily have used other language to indicate the more limited

          interpretation of the termination provision that defendants now seek. Rather than broadly

          stating that “this Contract” (i.e., the whole contract) would terminate upon the resident’s death,

          the drafters could have specified which provisions would remain in effect. For instance, the

          contract could have stated that the death of a resident extinguished obligations for future

          performance of services, but did not extinguish the parties’ agreement to arbitrate claims that

          accrued during a resident’s lifetime. Or the termination provision could have simply included

          a carve-out to preserve the arbitration provision, for example, by stating that “this Contract,

          other than the arbitration agreement in Section E, shall terminate” upon the resident’s death.

          While we cannot know why the drafters inserted such a broad termination provision,

          defendants cannot avoid the effect of the plain meaning of its language.

¶ 62         We also note defendants’ reliance on the proposition that we should attempt to harmonize

          contractual provisions. See Wolfensberger v. Eastwood, 382 Ill. App. 3d 924, 934 (2008)

          (“When possible, courts should construe a contract so that different provisions are harmonized,

          not conflicting with one another. [Citation.]”); Zannis v. Lake Shore Radiologists, Ltd., 73 Ill.

          App. 3d 901, 906 (1979) (citing the “well-established principle in the law of contracts that a

          construction should be adopted ‘which harmonizes all the various parts so that no provision is

          deemed conflicting with, or repugnant to, or neutralizing of any other’ ” (quoting Coney v.

          Rockford Life Insurance Co., 67 Ill. App. 2d 395, 399 (1966)). Contrary to defendants’


                                                      - 20 -
       No. 1-21-0984

          suggestion, our conclusion does not violate this principle. We are not neutralizing the

          arbitration provision, which remains in effect prior to termination. That is, our construction

          gives effect to both the arbitration and termination provisions. Read together, the provisions

          indicate that, while the parties may be obligated to arbitrate claims during a resident’s lifetime,

          the arbitration agreement (like every other part of the contract) terminates upon the resident’s

          death. Our application of the broad termination provision does not conflict with the arbitration

          provision, any more than a termination provision affects every other provision in the

          agreement. We are simply giving effect to the contract’s unequivocal language that all of its

          provisions terminate upon the resident’s death.

¶ 63          We recognize that our conclusion conflicts with Mason v. St. Vincent’s Home, Inc., 2022

          IL App (4th) 210458, which appears to be the only appellate court precedent addressing such

          a situation. However, we are not bound to follow the Fourth District’s decision. See O’Casek

          v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008) (“[T]he opinion of

          one district, division, or panel of the appellate court is not binding on other districts, divisions,

          or panels. [Citation.]”). Although Mason presented similar facts, we disagree with its

          reasoning.

¶ 64          Similar to this case, the plaintiff in Mason asserted negligence claims under the Nursing

          Home Care Act, Wrongful Death Act, and Survival Act against a nursing home following the

          death of plaintiff’s mother, a nursing home resident. Mason, 2022 IL App (4th) 210458, ¶¶ 4-

          6. The governing contract provided that “ ‘In the event of Resident’s death, this Contract

          terminates automatically.’ ” Id. ¶ 4. Elsewhere, the contract contained an arbitration provision

          stating that “ ‘any action, dispute, claim, or controversy related to the quality of health care

          services provided pursuant to this Contract *** now existing or hereafter arising between


                                                       - 21 -
       No. 1-21-0984

          Resident and [nursing home] *** shall be resolved by binding arbitration.’ ” Id. ¶ 21. After

          defendant moved to compel arbitration, plaintiff argued, inter alia, that the contract was

          unenforceable because it terminated upon decedent’s death. Id. ¶ 10. The trial court granted

          the motion to compel arbitration but stayed the Wrongful Death Act counts. Id. ¶ 13.

¶ 65         Upon plaintiff’s appeal, one of plaintiff’s arguments was that “the contract, including the

          arbitration clause, terminated by its own terms on decedent’s death.” Id. ¶ 43. In response,

          defendants relied on our supreme court’s decision in Carter, 2012 IL 113204, to argue that

          “the arbitration agreement applies to plaintiff’s claims brought pursuant to the Survival Act.”

          Mason, 2022 IL App (4th) 210458, ¶ 43.

¶ 66         The Fourth District in Mason agreed with defendants that Carter supported enforcement

          of the arbitration agreement to claims that accrued before decedent’s death. Mason explained

          that our supreme court in Carter addressed whether a plaintiff could be compelled to arbitrate

          a wrongful death claim pursuant to an arbitration agreement between the plaintiff’s decedent

          and a defendant nursing home. Id. ¶ 44. Our supreme court explained that “[w]hile the

          Wrongful Death Act [citation] created a new cause of action that did not accrue until death, the

          Survival Act allowed the decedent’s representative to maintain those statutory or common law

          actions that had already accrued prior to the decedent’s death.” Id. (Emphasis in original.)

          (citing Carter, 2012 IL 113204, ¶ 34). Thus, the Carter plaintiff was not obligated to arbitrate

          a wrongful death claim but was bound to arbitrate the Nursing Home Care Act claim brought

          under the Survival Act, as that claim had “already accrued to the decedent prior to death.” Id.

          (citing Carter, 2012 IL 113204, ¶ 34).

¶ 67         The Fourth District in Mason extrapolated from Carter to conclude that the termination

          clause did not preclude arbitration of claims that accrued before decedent’s death:


                                                     - 22 -
       No. 1-21-0984

                       “While the facts in Carter do not suggest the arbitration agreement was part of

                 another contract with a termination upon death clause like the one in this case, the

                 supreme court’s analysis is instructive. The supreme court noted a cause of action

                 brought pursuant to the Survival Act accrued prior to the death of the decedent. Carter,

                 2012 IL 113204, ¶ 34. Thus, even with a termination upon death clause, the contract

                 including the arbitration provision would still have been valid when the cause of action

                 accrued. The language of the arbitration clause does not suggest it is inapplicable to

                 claims that accrued before the resident’s death but were brought after the resident’s

                 death.” Mason, 2022 IL App (4th) 210458, ¶ 45.

          Mason proceeded to affirm the circuit court’s conclusion that plaintiff was bound to arbitrate

          claims other than those under the Wrongful Death Act.

¶ 68         We disagree with Mason’s analysis for multiple reasons. First, Mason’s reliance on Carter

          to assess the effect of a termination clause is questionable. As Mason acknowledged, nothing

          in Carter indicates that the contract in that case included a similar termination clause. Id. ¶ 44

          (“the facts [in Carter] did not state whether the arbitration agreement had a provision the

          agreement terminated upon the decedent’s death”). Although Carter recognized that Survival

          Act claims on behalf of a deceased resident could be subject to arbitration, the supreme court

          had no occasion to decide whether a termination upon death clause would affect the validity

          of an arbitration agreement.

¶ 69         More fundamentally, the Mason court’s analysis did not attempt to discuss the intent

          reflected by the termination clause’s plain and unequivocal language that “ ‘In the event of

          Resident’s death, this Contract terminates automatically.’ ” Id. ¶ 21. Rather than discussing the

          meaning of that broad termination clause, the Mason court elected to focus on the lack of


                                                      - 23 -
       No. 1-21-0984

          limitation in the arbitration provision. See id. ¶ 45 (reasoning that “[t]he language of the

          arbitration clause does not suggest it is inapplicable to claims that accrued before the resident’s

          death but were brought after the resident’s death”). In this manner, the Mason court essentially

          created an exception to the termination provision, in order to allow arbitration claims that

          accrued before resident’s death. In our view, the Mason court’s approach did not give effect to

          the clear and unequivocal language of the termination provision. Thus, we decline to follow

          that decision.

¶ 70         In summary, we agree with plaintiff that the termination upon death provision is dispositive

          with respect to defendants’ attempt to compel arbitration. That is, the arbitration agreement

          terminated with the rest of the contract upon decedent’s death. As we affirm on that basis, we

          need not discuss whether the trial court correctly found that the arbitration provision was

          substantively unconscionable due to its punitive damages clause. Nor do we need to discuss

          plaintiff’s alternative arguments, including whether the contract was otherwise substantively

          or procedurally unconscionable or whether Kotalik as healthcare POA lacked authority to bind

          decedent to the arbitration agreement.

¶ 71         Having found the arbitration provision unenforceable by operation of the termination

          clause, we affirm the trial court’s denial of the motion to compel arbitration or mediation with

          respect to the counts against Oakbrook and Andora that are not based on the Wrongful Death

          Act (counts I, II, VI, and VIII). As defendants were not entitled to arbitration, we also affirm

          denial of their request to stay the Wrongful Death Act counts against Oakbrook and Andora

          (counts III and VII) pending arbitration.




                                                      - 24 -
       No. 1-21-0984

¶ 72         E. Defendants Do Not Challenge the Order with Respect to the Counts Against Lancaster

¶ 73         Finally, we recognize that defendants’ motion also sought to stay the counts against

          Lancaster, which consist of a Survival Act count (count IV) and a Wrongful Death Act count

          (count V). In the trial court, defendants asserted that Lancaster was not involved in the events

          underlying the complaint and that after, “appropriate discovery,” Lancaster would separately

          “seek dismissal of Counts IV and V by way of motion practice.”

¶ 74         Defendants’ brief does not raise any argument challenging the trial court’s order, to the

          extent it denied the request to stay the counts against Lancaster. Thus, defendants have

          forfeited any challenge to that aspect of the order. Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020).

          (“Points not argued are forfeited and shall not be raised in the reply brief, in oral argument, or

          on petition for rehearing.”). In any event, the record is insufficient to determine whether there

          is merit to Lancaster’s contention that it had no involvement in the underlying events. Thus,

          we will not disturb the trial court’s order insofar as it denied defendants’ request to stay the

          counts against Lancaster (counts IV and V). We express no view as to whether Lancaster will

          ultimately be able to show that it is entitled to dismissal in subsequent proceedings.

¶ 75                                         III. CONCLUSION

¶ 76         In summary, we affirm all aspects of the trial court’s order. Specifically, we affirm denial

          of defendants’ motion to dismiss and compel arbitration with respect to the Nursing Home

          Care Act claim against Oakbrook (count I), the Survival Act negligence counts against

          Oakbrook (counts II and VIII), and the Survival Act negligence claim against Andora (count

          VI). We also affirm the denial of defendants’ request to stay the Wrongful Death Act counts

          against Oakbrook (count III) and Andora (count VII). Finally, we affirm the denial of

          defendants’ motion to stay the counts against Lancaster under the Survival Act and Wrongful

                                                      - 25 -
       No. 1-21-0984

          Death Act (counts IV and V). We remand for further proceedings in accordance with this

          decision.

¶ 77         Affirmed and remanded.




                                                - 26 -
No. 1-21-0984


             Clanton v. Oakbrook Healthcare Centre, Ltd.,2022 IL App (1st) 210984


Decision Under Review:         Appeal from the Circuit Court of Cook County, No. 2020-L-
                               006460; the Hon. Patricia O. Sheahan, Judge, presiding.


Attorneys                      Carter A. Korey, Dana N. Raymond, and Chaniece M. Hill, of
for                            Korey Richardson LLP, of Chicago, for appellants.
Appellant:


Attorneys                      Michael W. Rathsack, Steven M. Levin, Michael F. Bonamarte IV,
for                            and Daisy Ayllon, all of Chicago, for appellee.
Appellee:




                                            - 27 -